Citation Nr: 1111014	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  07-15 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for left ankle disability.

2.  Entitlement to service connection for back disability.

3.  Entitlement to service connection for left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to April 1988.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2006 rating decision by the Roanoke, Virginia Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO denied reopening of a previously denied claim for service connection for left ankle disability.  The RO also denied service connection for back disability and left knee disability.

The issues of service connection for a left knee condition and back condition are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The March 1997 rating decision that denied service connection for a left ankle disability was not appealed and is final.

2.  Evidence received since the March 1997 rating decision relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a left ankle disability.

3.  The Veteran did not report for a VA examination scheduled to determine the relationship between his current left ankle disability and his service injury.

4.   There is no probative medical opinion linking the Veteran's current left ankle disorder to service.



CONCLUSIONS OF LAW

1.  The March 1997 rating decision denying service connection for left ankle disability is a final decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a left ankle disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The criteria for establishing service connection for a left ankle disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.655 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2008)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

In this case, in a November 2005 letter, the RO advised the Veteran of what information and evidence was needed to reopen a previously denied claim, and what information and evidence was needed to substantiate claims for service connection.  The RO informed the Veteran what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  An August 2006 letter provided general information on how VA determines disability ratings and effective dates.  The claim was last adjudicated in February 2010.

VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records and post-service medical records.  Two VA contract examinations were scheduled concerning the Veteran's left ankle condition but he did not report to the examinations.

The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran has actively participated in the claims process by submitting evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and he has done so.  Moreover, as the Board concludes below that the preponderance of the evidence is against the appellant's claim for service connection for left knee condition, any question as to an appropriate evaluation or effective date to be assigned is rendered moot.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Thus, any such error is harmless and does not prohibit consideration of the claim.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In a March 1997 rating decision, the RO denied service connection for left ankle sprain.  The Veteran was notified of the decision later that month and did not appeal.  A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  Thus, the March 1997 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

Furthermore, the Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

The evidence that was in the claims file in March 1997 includes service treatment records and the report of an October 1996 VA examination.  The service treatment records show that the Veteran sustained a left ankle injury during service in August 1987.  He reportedly reinjured the ankle in October 1987, and underwent further physical therapy.  Service separation examination in April 1988 revealed no abnormality. 

In the 1996 VA examination, the Veteran reported that he had injured his right foot in service in 1987 when he fell down a ladder.  He reported current problems with his right foot and ankle.  No complaints or findings regarding the left ankle were provided.

The Mach 1997 rating decision stated that while there was evidence of treatment in service for left ankle sprain, there was no evidence of chronic disability shown in service or since service.

The evidence that has been added to the claims file since March 1997 includes additional post service medical records and statements from the Veteran.  Records of VA medical treatment in September 1996 are stamped as received at the RO in November 2000.  The 1996 records show that the Veteran sought treatment for right foot pain, and reported having hurt that foot in a fall during service in 1987.  X-rays showed normal appearance of the right foot, and a small plantar calcaneal scar on the left foot.  The radiologist reported that the spur was nonreactive and of doubtful significance.  Medical records show treatment of the Veteran for diabetes mellitus from 2000 forward.  On one occasion in 2006, the Veteran reported cramping in his left leg.  

In statements submitted in 2007 and 2008, the Veteran asserted that he hurt his left ankle in service when he fell down a ladder.  In VA treatment notes from September 2009, a staff physician noted that she would write a letter for the Veteran stating that the left ankle pain he had at present is probably related to the injury he had while in service.

Presuming the credibility of the evidence for the sole purpose of determining whether new and material evidence has been submitted, the Board finds that the new evidence relates to an unestablished fact and raises a reasonable possibility of substantiating the claim.  Specifically, the current evidence reflects current complaints of left ankle pain and the September 2009 notation from the VA physician indicates a possible relationship between his current left ankle symptoms and his injury in service.  Accordingly, the Board finds that the new evidence relates to unestablished facts and raises a reasonable possibility of substantiating the claim.  Thus, such evidence is new and material and the claim for service connection for a left ankle disability is reopened.

Reopening the claim does not end the inquiry.  Rather, service connection for a left ankle condition on the merits must be addressed.  The Board notes that the RO considered the claim on the merits in the December 2009 and February 2010 supplemental statements of the case.  Therefore, there is no prejudice to the Veteran in adjudicating this claim on the merits at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

As noted above, the Veteran was treated in service for left ankle sprain after falling down a ladder or a flight of stairs in August 1987.  At that time he experienced pain in his left lower leg and ankle.  He obtained immediate treatment.  X-rays showed no fracture.  The treating clinician's impression was left ankle sprain.  Ankle pain persisted, and the Veteran was unable to bear weight on the ankle for several days.  He underwent physical therapy.  He reportedly reinjured the ankle in October 1987, and underwent further physical therapy.  The Veteran had a service separation examination in April 1988.  No ongoing impairment of the left ankle was found at that time.

VA and private treatment records dating from 1996 to 2006 revealed no complaints concerning the left ankle.  Bilateral muscle cramps in the legs and arms were noted and attributed to diabetes.  

The Board notes that for years the Veteran mistakenly believed he injured his right foot and ankle in the fall in service.  In this regard, he claimed service connection for a right foot and ankle injury in 1997 from the in-service fall, and reiterated that he injured his right foot and ankle in service in claims filed in 2000 and 2002.  VA treatment records from 2002 continue to note the Veteran reporting complaints in the right ankle which he attributed to the fall in service.  It was not until a 2005 claim that he reported he injured his left ankle in service. 

In September 2009, the Veteran approached a VA physician and requested a letter linking his current left ankle complaints to his injury in service.  A left ankle x-ray taken that day was normal.  He apparently provided copies of some of his service treatment records for the physician to review.  The physician indicated that she would write a letter stating that his current left ankle pain is probably related to the injury he had while in the service.  However, such opinion is speculative, provided no rationale, and did not consider the years without left ankle complaints following service.  Moreover, the opinion only stated that his left ankle pain was related to the prior injury.  Pain alone without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute disability for which service connection may be granted.  Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) appeal dismissed in part, and vacated and remanded in part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Specifically, the examiner noted that the current left ankle pain "is probably" related to the service injury.  Such statement is speculative in nature and has no probative value.  See Hood v. Shinseki, 23 Vet. App. 295, 299 (2009) (holding that the equivocal nature of an examiner's opinion "should have signaled to the Board that the medical opinion was speculative and of little probative value"); see also Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009) (holding that a doctor's statement that a veteran's brain tumor "may well be" connected to Agent Orange exposure was speculative).  Accordingly, the opinion cannot serve as a basis to award service connection.  

As the evidence of record did not include a competent and probative medical opinion to establish a link between the Veteran's current ankle complaints and service, the RO scheduled him for a VA contract examination in October 2009 to specifically obtain an opinion as to the relationship between his current ankle complaints and the service injury.  The Veteran did not report.  He requested that the examination be rescheduled, saying that his sister had died.  The examination was thereafter scheduled for January 20, 2010.  Again, he did not report.  He has not requested that the examination be rescheduled nor explained why he did not report to the January 2010 examination.  He was advised of his failure to report for the examinations in the December 2009 and February 2010 examinations, and that the in light of his failure to report, the record failed to reflect that his current condition was related to service.  

Under 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for an examination scheduled in conjunction with reopened claim for a benefit which was previously disallowed, the claim shall be denied.  38 C.F.R. § 3.655(a), (b).  

Here, while good cause was shown for missing the October 2009 examination, good cause has not been established for missing the January 2010 examination.  There is no probative medical opinion of record linking his current left ankle condition to his injury in service.  Moreover, treatment records from 1996 to 2006 failed to reflect any left ankle complaints, and the Veteran mistakenly believed he had injured his right ankle, not the left ankle, in service.  Thus, there is no continuity of symptoms of the left ankle injury as he had no complaints or findings concerning the left ankle for a period of almost 10 years prior to his 2005 claim for service connection for that disorder.  

Accordingly, as the Veteran failed to report for a VA examination scheduled in conjunction with his reopened claim, the evidence of record is insufficient to establish service connection for a left ankle disability.  Threfore, service connection for that disorder is denied.  

The Board acknowledges that the Veteran has reported receiving treatment for his claimed disabilities at the Hampton VA Medical Center since 1989 and that VA treatment records prior to 1996 are not in the claims file.  However, remand to obtain such records is not required for this issue.  Here, current x-ray of the left ankle revealed no abnormality; thus, the presumption afforded to arthritis claims would not apply.  Further, the absence of complaints or treatment of a left ankle condition for the almost 10 year period prior to his claim renders any contention of continuity specious.  Importantly, even if he was seen for left ankle complaints prior to 1996, the lack of any complaints or treatment for the left ankle during the next 10 years would result in the need for a competent medical opinion linking the current left ankle complaints to the injury in service to establish service connection.  In this regard, to establish continuity of symptomatology, the Court requires a veteran to show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

Moreover, the Veteran is not a medical professional and is not competent to provide a medical opinion linking a current left ankle condition to a sprain injury occurring approximately 20 years previously.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Accordingly, outpatient records dating prior to 1996 would not eliminate the need for a VA examination and opinion to be obtained in this case; since the Veteran has failed to report for the required examination, remand to obtain the outpatient records would serve no useful purpose.  See Soyini v. Principi, 1 Vet. App. 540, 546 (1991) (concluding that remand is unnecessary where it "would result in this Court's unnecessarily imposing additional burdens on the [Board] with no benefit flowing to the veteran").


ORDER

New and material evidence having been received, the previously denied claim for service connection for a left ankle disability is reopened.

Entitlement to service connection for a left ankle disability is denied.


REMAND

The Veteran is seeking service connection for a back disability.  He contends he hurt his back when he fell down stairs in service in 1987.  

Service treatment records reveal no back injury or symptoms during service.  In August 1987, the Veteran fell down a flight of steps aboard ship.  He sought treatment for his left leg and ankle, and the clinical impression was sprained ankle.  The treatment notes do not indicate that the Veteran reported any back pain during initial or follow-up treatment after the fall.  No spine abnormality was noted on an April 1988 separation examination.

The claims file contains private and VA medical records dated from 1996 to 2009, with only two VA treatment reports from 1996 and the bulk of the records dating since October 2000.  VA treatment records from 2005 forward reflect the Veteran's reports of pain in the low back pain, radiating into the left leg.  The Veteran reported having had symptoms as far back as 1999.  Imaging in 2005 revealed disc herniation, and the Veteran reportedly underwent surgical discectomy.  In a May 2005 statement he indicated he received treatment at the Hampton VA Medical Center for his back since 1989.  While such statement is questionable given the report to VA treatment providers that the symptoms began in 1999, the Board will nevertheless remand the claim to attempt to obtain VA treatment records dating prior to October 2000.  In addition, it does not appear the record of his surgery at "McGuire" has been obtained.  

The Veteran is also seeking service connection for left knee disability.  During service in August 1987, the Veteran fell down a ladder or flight of stairs aboard ship.  He reported that he landed on his left leg.  He reported pain in his left leg, from the knee to just above the ankle, and numbness in his left foot.  The treating clinician found that the lower leg and the ankle were swollen and tender.  The left knee was stable, with a nearly full passive range of motion.  The clinician applied a soft cast and provided crutches.  The left tibia, fibula, and ankle appeared within normal limits on x-rays.  Clinicians provided impressions of soft tissue injury and left ankle sprain.  The follow-up records do not show complaints or findings of knee discomfort or dysfunction.  There is no record of further treatment in service for the left lower extremity after October 1987.  On the report of an April 1988 service separation examination, the examiner checked normal for the condition of the Veteran's lower extremities.  

Private and VA medical records from the 1990s to 2005 do not show any complaints regarding the left knee specifically.  VA treatment notes indicate that in 2005 the Veteran had an MRI of the left knee which showed chondromalacia and some mild meniscal degeneration.  

In light of the above, the Board finds that a VA examination is necessary with respect to the left knee claim.  See 38 C.F.R. § 3.159(c)(4).

Accordingly, this case is REMANDED for the following:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who treated him for his low back and left knee disorders since his discharge from service, to specifically include the facility providing his back surgery (McGuire).  After securing the necessary release, the RO should obtain any records which are not duplicates of those contained in the claims file.  If the records are not available, such should be noted in the claims file and the Veteran notified of such.

2.  Request VA treatment records from the VA Medical Center in Hampton, Virginia, dating from January 1989 to October 2000, to include a search for archived records.  If the records are not available, such should be noted in the claims file and the Veteran notified of such.

3.  After the above has been completed to the extent possible, schedule the Veteran for a VA joints examination to determine the current nature of any left knee disability and to obtain an opinion as to whether the condition is possibly related to service.  Any tests deemed necessary should be conducted and the results reported.  The claims file must be provided to and be reviewed by the examination in conjunction with the examination. 

The examiner should provide a diagnosis for any left knee disorder found.  Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not that any current left knee disorder is related to service, to include the fall down the stairs in 1987.  A rationale for the conclusion reached should be provided. 

4.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the record.  If the benefits sought on appeal remain denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, return the case to the Board for appellate review, if in order.

The Board intimates no opinion as to the ultimate outcome of the matter that the Board has remanded.  The Veteran has the right to submit additional evidence and argument on that matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


